



Exhibit 10.3


AMENDMENT NO. 5 TO CREDIT AGREEMENT
This AMENDMENT NO. 5 TO CREDIT AGREEMENT (this “Amendment”), dated as of March
1, 2018, is among BABCOCK & WILCOX ENTERPRISES, INC., a Delaware corporation
(the “Borrower”), BANK OF AMERICA, N.A., in its capacity as administrative agent
for the Lenders (as defined in the Credit Agreement described below) (in such
capacity, the “Administrative Agent”), and each of the Lenders party hereto,
and, for purposes of Sections 1, 2, 3, 5, 8, 9 and 11 hereof, acknowledged and
agreed by certain Subsidiaries of the Borrower, as Guarantors.
W I T N E S S E T H:
WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Credit Agreement, dated as of May 11, 2015 (as amended by
Amendment No. 1 to Credit Agreement, dated as of June 10, 2016, and as further
amended by Amendment No. 2 to Credit Agreement, dated as of February 24, 2017,
Amendment No. 3 to Credit Agreement, dated as of August 9, 2017 (“Amendment No.
3”), and Amendment No. 4 to Credit Agreement, dated as of September 20, 2017,
and from time to time further amended, supplemented, restated, amended and
restated or otherwise modified, the “Credit Agreement”; capitalized terms used
in this Amendment not otherwise defined herein shall have the respective
meanings given thereto in the Credit Agreement (as amended hereby)), pursuant to
which the Lenders have provided a revolving credit facility to the Borrower;
WHEREAS, the Borrower and the other Loan Parties have entered into that certain
Pledge and Security Agreement, in favor of the Administrative Agent for the
ratable benefit of the Secured Parties, dated as of June 30, 2015 (as amended by
Amendment No. 3 and from time to time further amended, supplemented, restated,
amended and restated or otherwise modified, the “Collateral Agreement”);
WHEREAS, each Loan Party hereby acknowledges and confirms that the
non-compliance events on Exhibit A hereto (referred to as the “Non-Compliance
Events”) are anticipated to occur;



    WHEREAS, the Borrower and the other Loan Parties have requested that the
Administrative Agent and the Lenders waive the Non-Compliance Events on a
limited basis (except as provided in Section 4(a) herein) from the date upon
which this Amendment becomes effective until the occurrence of a Waiver
Termination Event, as such term is defined in Section 4 herein and subject to
the last paragraph thereof (the “Waiver Period”);


WHEREAS,  solely with respect to the Non-Compliance Events, the Administrative
Agent and the Lenders have agreed to waive the Non-Compliance Events in
accordance with the terms and conditions set forth herein;


WHEREAS, the Administrative Agent’s and the Lenders’ actions in entering into
this Amendment are without prejudice to the rights of any of the Administrative
Agent and the other Secured Parties to pursue any and all remedies under the
Loan Documents, pursuant to applicable law or in equity available to any of them
in their sole discretion upon the termination (whether upon expiration thereof
or otherwise) of the Waiver Period;


WHEREAS, identification of the Non-Compliance Events in this Amendment does not
constitute an agreement by the Administrative Agent, the Lenders and/or any of
the other Secured Parties that there are no other Defaults or Events of Default
currently existing or anticipated under the Credit Agreement or the other Loan
Documents, and the Administrative Agent and the other Secured Parties have
reserved all rights and remedies with respect to any such Defaults or Events of
Default; and







--------------------------------------------------------------------------------





WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to certain amendments to the Credit Agreement and the Collateral
Agreement as set forth herein, and the Administrative Agent and the Lenders
signatory hereto are willing to effect such amendments on the terms and
conditions contained in this Amendment.



NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
1.
Initial Amendments to the Credit Agreement.

The Credit Agreement is, effective as of the Amendment No. 5 Effective Date (as
defined below), hereby amended as follows:
(a)
Section 1.01 (Defined Terms) of the Credit Agreement shall be amended by
inserting the following new definitions in the appropriate alphabetical order in
Section 1.01:



“Amendment No. 5” means that certain Amendment No. 5, dated as of the Amendment
No. 5 Effective Date, by and among the Borrower, the Administrative Agent and
the Lenders party thereto, and acknowledged and agreed by the Guarantors.
“Amendment No. 5 Effective Date” means March 1, 2018, the date on which the
conditions precedent to the effectiveness of Amendment No. 5 were satisfied.
“CIO” has the meaning set forth in Section 6.33.


“Equity Backstop Commitment Letter” shall mean (a) that certain letter regarding
the equity financing commitment, dated as of the Amendment No. 5 Effective Date,
between Vintage Capital Management, LLC and B. Riley Financial, Inc. and (b)
that certain letter regarding the equity financing commitment, dated as of the
Amendment No. 5 Effective Date, between the Borrower and Vintage Capital
Management, LLC.


“MEGTEC” means Babcock & Wilcox MEGTEC Holdings, Inc., Babcock & Wilcox MEGTEC,
LLC, and their respective Subsidiaries.


“Orion Plan” means an asset divestiture plan with respect to MEGTEC and
Universal, which plan will include a detailed description of the analysis
performed by the CIO to determine the process and timing to effectuate such sale
and a detailed rationale for such decisions.


“Plan” means an asset divestiture plan, which plan will include a detailed
description of the analysis performed by the CIO to determine what assets to
sell or retain, the process and timing to effectuate such sales and a detailed
rationale for such decisions.


“Recapitalization Transaction” means, prior to the later of (x) April 15, 2018
and (y) the earlier of (I) 20 days after the SEC declares effective the
Borrower’s Registration Statement on Form S-3 (including any post-effective
amendment thereto required by law) and (II) May 1, 2018, the use of (i) net cash
proceeds of at least $180,000,000 from the issuance of Stock (other than
Disqualified Stock) of the Borrower in accordance with the terms and conditions
of the Equity Backstop Commitment Letter and the rights offering described
therein, and (ii) unrestricted cash of the Borrower and its




2



--------------------------------------------------------------------------------





Subsidiaries to repay the Indebtedness under the Second Lien Credit Agreement
and effect a Discharge of Second Priority Obligations (as defined in the
Intercreditor Agreement).


“Sale Milestone” means the receipt by the Borrower and its Subsidiaries of Net
Cash Proceeds in excess of $100,000,000 from one or more Prepayment Events in
connection with Asset Sales of Selected Assets occurring after the Amendment No.
5 Effective Date.


“Selected Assets” means assets identified by the CIO under either the Plan or
the Orion Plan.


“Universal” means Babcock & Wilcox Universal, Inc. and its Subsidiaries.


“Vølund Projects Schedule” means, for each Vølund Project, the Project Status
Report schedule for such project most recently delivered to FTI prior to the
Amendment No. 5 Effective Date.
(b)
The definition of “Applicable Rate” in Section 1.01 (Defined Terms) of the
Credit Agreement shall be amended and restated in its entirety as follows:



“Applicable Rate” means a percentage per annum equal to:


For calendar year ending
2018
2019
2020
Eurocurrency Rate Loans


5.00%
6.00%
7.00%
Base Rate Loans


4.00%
5.00%
6.00%
Commitment fee incurred pursuant to Section 2.09(a)


1.00%
1.00%
1.00%
Letter of Credit Fees for Financial Letters of Credit


2.50%
2.50%
2.50%
Performance Letter of Credit Fees / Commercial Letter of Credit Fees


1.50%
1.50%
1.50%



; provided that during the period commencing on the Amendment No. 5 Effective
Date until the occurrence of a Recapitalization Transaction, “Applicable Rate”
shall mean (a) 7.00%, with respect to Eurocurrency Rate Loans and (b) 6.00%,
with respect to Base Rate Loans.


(c)
The definition of “Fair Market Value” in Section 1.01 (Defined Terms) of the
Credit Agreement shall be amended by inserting the text underlined below and
deleting the text stricken below to read in its entirety as follows:



“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party; provided that, for any determination of Fair Market Value in
connection with an Asset Sale to be made pursuant to Section 7.04(i) in which
the estimated Fair Market Value fair market value of the properties disposed of
in such Asset Sale exceeds $25,000,000$10,000,000, the Borrower shall provide
evidence reasonably satisfactory to the Administrative Agent with respect to the
calculation of such Fair Market Value.




3



--------------------------------------------------------------------------------





(d)
The definition of “Guarantors” in Section 1.01 (Defined Terms) of the Credit
Agreement shall be amended by inserting the text underlined below and deleting
the text stricken below to read in its entirety as follows:



“Guarantors” means, collectively, each Wholly-Owned Domestic Subsidiary of the
Borrower listed on Schedule 1.01(b) hereto, and each other Person that is or
becomes a party to the Guaranty (including by (i) execution of a Joinder
Agreement pursuant to Section 6.22 or (ii) otherwise pursuant to this
Agreement), but expressly excludes all Captive Insurance Subsidiaries and all
Excluded Domestic Subsidiaries.
(e)
Clause (c) of the definition of “Liquidity” in Section 1.01 (Defined Terms) of
the Credit Agreement shall be amended and restated in its entirety as follows:



(c) (i) after the Amendment No. 3 Effective Date and during the Relief Period,
the lesser of (x) the Relief Period Sublimit, less the aggregate outstanding
principal amount of Revolving Credit Loans and (y) the Revolving Credit
Facility, less the Total Outstandings, and, (ii) other than during the Relief
Period, the Revolving Credit Facility, less the Total Outstandings.


(f)
The definition of “Pledged Interests” in Section 1.01 (Defined Terms) of the
Credit Agreement shall be amended by inserting the text underlined below and
deleting the text stricken below to read in its entirety as follows:



“Pledged Interests” means (a) the Stock and Stock Equivalents of each of the
existing or hereafter organized or acquired direct Domestic Subsidiaries of a
Loan Party; and (b) 65%100% of the Voting Stock (or if the relevant Person shall
own less than 65%100% of such Voting Stock, then 100% of the Voting Stock owned
by such Person) and 100% of the nonvoting Stock and Stock Equivalents of each
existing or hereafter organized or acquired First-Tier Foreign Subsidiary;
provided that Pledged Interests shall not include any Stock or Stock Equivalents
in (i) any Captive Insurance Subsidiary, (ii) any Joint Venture to the extent
that the Constituent Documents of such Joint Venture prohibit such a security
interest to be granted to the Administrative Agent, or (iii) any Subsidiary that
is not a Loan Party or any Joint Venture (provided that this clause (iii) shall
not prohibit or exclude any pledge of the Stock and Stock Equivalents of any
Foreign Subsidiary that is required to be pledged pursuant to this Agreement) to
the extent that such Joint Venture or Subsidiary has incurred Non-Recourse
Indebtedness the terms of which either (A) require security interests in such
Stock and Stock Equivalents to be granted to secure such Non-Recourse
Indebtedness or (B) prohibit such a security interest to be granted to the
Administrative Agent; provided, further, that the Pledged Interests (x) shall
not include, in the aggregate, more than 65% of the “stock entitled to vote”
(within the meaning of Treasury Regulation Section 1.956-2(c)(2)) of any Foreign
Subsidiary of any Person (taking into account any stock of such Foreign
Subsidiary that may be deemed to be pledged for U.S. federal income tax purposes
as a result of a pledge of Stock or Stock Equivalents in a Disregarded Entity),
(y) shall not include any Stock or Stock Equivalents of a Foreign Subsidiary
owned by any Person other than the Borrower or a Guarantor, and (z)(y) shall not
include any Stock or Stock Equivalents of any Excluded Domestic Subsidiary.
(g)
The definition of “Relief Period Termination Date” in Section 1.01 (Defined
Terms) of the Credit Agreement shall be amended by inserting the text underlined
below and deleting the text stricken below to read in its entirety as follows:







4



--------------------------------------------------------------------------------





“Relief Period Termination Date” means the date, which may be no earlier than
the date of delivery of the Compliance Certificate for the fiscal quarter of the
Borrower ending December 31, 20182019, on which the Borrower has made a written
request for the termination of the Relief Period, and has attached thereto a
certification (including reasonably detailed calculations with respect thereto)
demonstrating that (a) the Senior Leverage Ratio (calculated as of the last day
of the most recent Fiscal Quarter ending on or prior to such day for which the
financial statements and certificates required by Section 6.01(a) or 6.01(b)
have been delivered) is not greater than 2.25 to 1.00 and (b) the Interest
Coverage Ratio (calculated as of the last day of the most recent Fiscal Quarter
ending on or prior to such day for which the financial statements and
certificates required by Section 6.01(a) or 6.01(b) have been delivered) is not
less than 4.00 to 1.00.
(h)
The definition of “Revolving Credit Facility” in Section 1.01 (Defined Terms) of
the Credit Agreement shall be amended and restated in its entirety as follows:

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Commitments at such time. As of the Amendment No. 5 Effective Date, the
aggregate amount of the Lenders’ Commitments shall equal $450,000,000.


(i)
Clause (a) of Section 2.03 (Letters of Credit) of the Credit Agreement shall be
amended by inserting the following as a new sub-clause (vii) to read in its
entirety as follows:



(vii)    Notwithstanding anything to the contrary contained herein, from and
after the Amendment No. 5 Effective Date, L/C Credit Extensions (other than on
account of Financial Letters of Credit) shall be limited to the following
purposes: (A) renewals of existing Letters of Credit, provided that increases to
the Outstanding Amount thereof shall not exceed 105% of such Outstanding Amount,
(B) L/C Credit Extensions solely on account of the operations of the power
segment (i.e., the Borrower and its Subsidiaries’ portion of their business that
provides the supply of and aftermarket services for steam-generating,
environmental, and auxiliary equipment for power generation and other industrial
applications), (C) L/C Credit Extensions solely on account of the operations of
Babcock & Wilcox MEGTEC Holdings, Inc. and its Subsidiaries, (D) L/C Credit
Extensions solely on account of the operations of Babcock & Wilcox SPIG Inc.,
(E) L/C Credit Extensions on account of the operations of Babcock & Wilcox Loibl
GmbH of an aggregate Outstanding Amount not to exceed €1,500,000, (F) L/C Credit
Extensions solely on account of the operations of Babcock & Wilcox Universal,
Inc. and its Subsidiaries (other than Foreign Subsidiaries) and (G) other
purposes upon prior written approval by the Administrative Agent and the
Required Lenders.


(j)
Sub-clause (vi) of clause (b) of Section 2.05 (Prepayments) of the Credit
Agreement shall be amended by inserting the text underlined below and deleting
the text stricken below to read in its entirety as follows:



(vi)    In the event, and on each occasion, at the close of any Business Day
(the “Test Date”), the aggregate unrestricted cash and Cash Equivalents (a) of
the Borrower and its Subsidiaries exceeds $75,000,000$60,000,000 or (b) of the
Non-Loan Parties exceeds $50,000,000$45,000,000 (a “Trigger Event”), in either
case for each of the preceding three Business Days, the Borrower shall prepay
the Revolving Credit Loans in an aggregate amount equal to 100% of the amount of
such excess such that after giving effect to such repayment, the Borrower and
its Subsidiaries and/or the Non-Loan Parties, as applicable, do not hold
unrestricted cash and Cash Equivalents in amounts in excess of the above




5



--------------------------------------------------------------------------------





(such mandatory prepayments to be applied as set forth in clause (ii) above) on
or prior to (A) the first Business Day after the Test Date or (B) the third
Business Day after the Test Date solely with respect to any cash held in a
deposit account owned by a Foreign Subsidiary of the Borrower required to be
used for such prepayment (each of such dates, a “Repayment Deadline”).
(k)
Section 5.13 (Use of Proceeds) of the Credit Agreement shall be amended by
inserting the text underlined below to read in its entirety as follows:



5.13    Use of Proceeds. Except as prohibited by Section 7.12, the (a) proceeds
of the Loans are being used by the Borrower only (i) for working capital needs,
capital expenditures, Permitted Acquisitions, general corporate purposes and
other lawful corporate purposes of the Borrower and its Subsidiaries and (ii) to
pay fees and expenses in connection with this Agreement and the related
transactions, and (b) Letters of Credit are being solely used by the Borrower to
support warranties, bid bonds, payment or performance obligations and for other
general corporate purposes by Permitted L/C Parties and, in each case, in
respect of any Letter of Credit issued after the Amendment No. 5 Effective Date,
for no other purpose other than as permitted in Section 2.03(a)(vii).


(l)
Section 6.03 (Default and Certain Other Notices) of the Credit Agreement shall
be amended and restated in its entirety as follows:



6.03    Default and Certain Other Notices. Promptly and in any event within five
Business Days after a Responsible Officer of the Borrower obtains actual
knowledge thereof, the Borrower shall give the Administrative Agent
notice:(a)    of the occurrence of any Default or Event of Default;
(b)    of any amendments, additions or modifications to the Form 10 effectuated
on or after the Closing Date, or of any material notices from the SEC with
respect thereto, including, without limitation, notice of the effectiveness of
the Spinoff;
(c)    of the issuance of a notice of proposed debarment or notice of proposed
suspension by a Governmental Authority or Governmental Authorities; and
(d)    of (i) management changes, (ii) reorganization and consolidation changes
with respect to Foreign Subsidiaries and (iii) changes to the Vølund Projects
Schedule.
Each notice pursuant to this Section 6.03 (other than Section 6.03(b)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein, the anticipated effect
thereof, and stating what action the Borrower has taken and proposes to take
with respect thereto. Each notice pursuant to Section 6.03(a) shall describe
with particularity any and all provisions of this Agreement and any other Loan
Document that have been breached. Any notice pursuant to this Section 6.03, if
given by telephone, shall be promptly confirmed in writing on the next Business
Day.
(m)
Section 6.28 (Consultant) of the Credit Agreement shall be amended by inserting
the text underlined below and deleting the text stricken below to read in its
entirety as follows:



6.28     Consultant. (a) Within 30 days after the Amendment No. 3 Effective
Date, solely during the Relief Period, the Borrower shall (a)(i) retain a
Consultant, which Consultant shall assist the Borrower in further developing its
financial planning & analysis function, standardization of segment reporting




6



--------------------------------------------------------------------------------





and weekly cash flow forecasting, and shall not terminate or modify such
engagement without the consent of the Administrative Agent and the Required
Lenders, (b)(ii) cause the Consultant to be available to the Administrative
Agent and the Administrative Agent’s advisors, including FTI, in each case as
commercially reasonable and (c)(iii) cause the Consultant to present a monthly
written update to the Administrative Agent and the Lenders on progress achieved
and answer any related questions of the Administrative Agent or the Lenders, (b)
immediate effect from the Amendment No. 5 Effective Date, solely during the
Relief Period, the Borrower shall cause the Consultant to, in addition to the
Consultant’s existing responsibilities specified in the foregoing clause (a)(ii)
and (iii), (i) assist with the business plan of the Borrower and its
Subsidiaries to ensure that all assumptions are viable, (ii) assist management
with reviewing each business segment and develop a plan to improve gross profit
margins (including assessing contract bidding in all business segments and
pursuing active third party claims relative to spend to achieve any recovery),
(iii) prepare a detailed analysis of general and administrative expenses and
other overhead by business segment and at the corporate level, develop suggested
cost reductions and cost savings initiatives, and present related findings to
the Borrower, the Administrative Agent, and the Lenders, (iv) assist management
with implementation of approved cost reduction activities and provide bi-weekly
updates to the Administrative Agent on progress achieved, (v) assist management
with reviewing risk controls at each business segment (including evaluating and
making recommendations on incremental project write-downs and/or losses), (vi)
assist management with evaluating strategic business sale(s) and equity
transactions and make recommendations to the board of directors, and, (vii) with
respect to all of the Consultant’s responsibilities, provide a detailed
presentation of the results of such responsibilities to the Administrative Agent
and Lenders with each monthly Budget update delivered pursuant to Section
6.29(b) of this Agreement, and (c) as soon as commercially reasonable and no
later than 30 days after the Amendment No 5. Effective Date, deliver to the
Administrative Agent a copy of a duly executed amendment to the engagement
letter with the Consultant, in form and substance reasonable satisfactory to the
Administrative Agent, pertaining to the expanded responsibilities of the
Consultant as described in clause (b).
(n)
Article VI (Affirmative Covenants) shall be amended to insert the following as
new affirmative covenants:



6.32    Teesside Project Update. No later than the fifth Business Day of each
calendar month, the Borrower shall deliver to the Administrative Agent on behalf
of the Lenders a certificate of Jimmy Morgan, Senior Vice President, Renewable,
or Responsible Officer reasonably acceptable to the Administrative Agent,
certifying that to the best of his or her knowledge the Teesside project is
on-schedule to obtain the certification required by September 30, 2018 for the
customer to receive the assumed renewable energy subsidies.


6.33    Chief Implementation Officer. As soon as commercially reasonable and in
no event later than 30 days after Amendment No. 5 Effective Date, the Borrower
shall appoint on terms and having a scope of engagement reasonably satisfactory
to the Administrative Agent and the Required Lenders (which appointment shall
not be modified or terminated without the consent of the Administrative Agent
and the Required Lenders) a chief implementation officer acceptable to the
Administrative Agent and the Required Lenders (the “CIO”), which CIO shall (a)
report to and be supervised by the board of directors of the Borrower and be
vested with the power and authority to manage, direct and control the business,
affairs and property of the Borrower and its Subsidiaries (including sales of
the Selected Assets) and




7



--------------------------------------------------------------------------------





to perform any and all acts and activities customary or incident to the
management of the Borrower and its Subsidiaries’ activities and such additional
duties as the board of directors may from time to time determine, (b) develop in
conjunction with the board of directors and the chief executive officer and
present to the Administrative Agent and the Lenders within 90 days of the CIO’s
date of retention, a strategic plan, including performance improvement
initiatives, cost reduction and cost savings measures, and specific asset sales
and related timing to deleverage the Borrower and its business and increase
profitability, (c) present the Plan to the Administrative Agent and the Lenders
within 90 days of the CIO’s date of retention, (d) present the Orion Plan to the
Administrative Agent and the Lenders within 60 days of the CIO’s date of
retention and (e) be authorized by the Borrower to communicate directly with the
Administrative Agent and the Lenders as to its duties described above.


6.34    Completion of Vølund Project Milestones. The Borrower shall complete the
specified milestones for each of the Vølund Projects in accordance with the
schedule set forth on Exhibit C to Amendment No. 5.


(o)
The unnumbered paragraph at the end of Section 7.01 (Indebtedness) of the Credit
Agreement shall be amended by inserting the text underlined below and deleting
the text stricken below to read in its entirety as follows:



provided that after the Amendment No. 35 Effective Date and during the Relief
Period, the aggregate outstanding principal amount of all Indebtedness pursuant
to Sections 7.01(i) and (o) (including any Indebtedness that is Subordinated
Debt) shall not exceed $20,000,000$7,500,000 at any time.
(p)
Section 7.02 (Liens) of the Credit Agreement shall be amended by inserting the
text below as a new, unnumbered, paragraph at the end of such Section to read in
its entirety as follows:



Notwithstanding the foregoing or anything to the contrary contained in any Loan
Document, with effect from the Amendment No. 5 Effective Date, no Loan Party or
Subsidiary shall pledge, cause to be pledged, or permit the pledge of, any asset
owned by a Domestic Subsidiary as credit support in favor of, or for the benefit
of, any Non-Loan Party.


(q)
Clause (i) of Section 7.04 (Asset Sales) of the Credit Agreement shall be
amended and restated in its entirety as follows:



(i)    as long as no Default exists or would result therefrom, any other Asset
Sale for Fair Market Value and where (A) at least 75% of the consideration
received therefor is cash or Cash Equivalents and (B) the Non-Cash Consideration
from such Asset Sale and all other Asset Sales made in reliance upon this
subclause (B) during (x) the Relief Period does not exceed $0.00 and (y) any
Fiscal Year not entirely within the Relief Period does not exceed $10,000,000;
provided, however, that with respect to any such Asset Sale in accordance with
this clause (i), the aggregate consideration received for the sale of all assets
sold in accordance with this clause (i) during any Fiscal Year, including such
Asset Sale, shall not exceed the lesser of (I) $10,000,000 and (II) 5% of
Consolidated Tangible Assets as of the last day of the immediately preceding
Fiscal Year;
(r)
Clause (j) of Section 7.04 (Asset Sales) of the Credit Agreement shall be
amended by inserting the text underlined below and deleting the text stricken
below to read in its entirety as follows:







8



--------------------------------------------------------------------------------





(j)    any single transaction or series of related transactions so long as
neither such single transaction nor such series of related transactions involves
assets having a Fair Market Value of more than $3,000,000$2,000,000;
(s)
Section 7.12 (Use of Proceeds) of the Credit Agreement shall be amended by
inserting the text underlined below to read in its entirety as follows:



7.12     Use of Proceeds. (a) The Borrower shall not, and shall not permit any
of its Subsidiaries to, use all or any portion of the proceeds of any credit
extended hereunder to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) in contravention of Regulation U of the FRB and (b) the
proceeds of Loans made after the Amendment No. 5 Effective Date shall not be
used to cash collateralize any letters of credit, sureties, support for
warranties or performance obligations, or any similar obligations other than the
Letters of Credit.


(t)
Section 7.18 (Minimum Liquidity) of the Credit Agreement shall be amended and
restated in its entirety as follows:



7.18     Minimum Liquidity. The Borrower shall not permit Liquidity as of the
last Business Day of any calendar month, commencing on the calendar month ending
August 31, 2017, to be less than (a) $65,000,000 or (b) after the satisfaction
of the Sale Milestone, $75,000,000 as demonstrated by a certificate of a
Responsible Officer delivered within 15 days of the end of the relevant calendar
month certifying as to the foregoing and containing reasonably detailed
calculations in support thereof, in form and substance reasonably satisfactory
to the Administrative Agent.


(u)
Clause (d) of Section 8.01 (Events of Default) of the Credit Agreement shall be
amended to insert the text “6.32” immediately following the text “6.26” therein.

2.
Subsequent Amendments to the Credit Agreement.

The Credit Agreement is, effective simultaneously with the consummation of the
Recapitalization Transaction, amended as follows:
(a)
Section 1.01 (Defined Terms) of the Credit Agreement shall be amended by
inserting the following new definitions in the appropriate alphabetical order in
Section 1.01:



“China JV” means the equity interests in Babcock & Wilcox Beijing Co., Ltd.


“Deferred Facility Fee” has the meaning specified in Section 2.09(b)(iv).
“Deferred Facility Fee Decrease Event” means the occurrence of any of the
following: (a) the Borrower and its Subsidiaries’ receipt of Net Cash Proceeds
in excess of $50,000,000 from one or more Prepayment Events in connection with
Asset Sales occurring after the Amendment No. 5 Effective Date, (b) after or
simultaneously with the satisfaction of the condition set forth in the
immediately preceding clause (a), the Borrower and its Subsidiaries’ receipt of
additional Net Cash Proceeds in excess of $25,000,000 from one or more
Prepayment Events in connection with Asset Sales or (c) the completion and
customer turnover of the Vølund Projects related to the counterparties listed on
Exhibit A(I) of Amendment No. 5.






9



--------------------------------------------------------------------------------





“Foreign Security Provider” means the Foreign Subsidiaries identified by the
Administrative Agent from time to time in consultation with the Borrower, which
Foreign Subsidiaries may be located in the following jurisdictions: (i) Canada,
(ii) Germany, (iii) the United Kingdom, (iv) Sweden and (v) any other
jurisdiction with the consent of the Borrower, which consent shall not be
unreasonably withheld or delayed (provided that SPIG S.p.A. and its Subsidiaries
and Babcock & Wilcox Vølund, A/S and its Subsidiaries shall not be required to
become Foreign Security Providers).


“Project Top Hat” means the target assets identified in and accordance with the
Summary of Terms: Purchase of Assets of KVB-Enertec delivered to the
Administrative Agent on February 23, 2018.
(b)
The definition of “Change of Control” in Section 1.01 (Defined Terms) of the
Credit Agreement shall be amended by adding the following proviso to the end of
clause (a) thereof:

; provided that it shall not be deemed to be a Change of Control if Vintage
Capital Management, LLC, B. Riley Financial Inc. or a related “person” or
“group” acceptable to the Administrative Agent and the Required Lenders becomes
the beneficial owner of more than 30% of such equity securities of the Borrower
pursuant simultaneously with or after the Recapitalization Transaction.
(c)
The definition of “Commitment Reduction Amount” in Section 1.01 (Defined Terms)
of the Credit Agreement shall be amended by inserting the text underlined below
and deleting the text stricken below to read in its entirety as follows:

“Commitment Reduction Amount” means (a) with respect to any reduction of the
Revolving Credit Facility required by Section 2.06(b) related to a Prepayment
Event under clause (a) of the definition thereof, the Net Cash Proceeds of such
event required to be utilized pursuant to Section 2.05(b) to make such a
prepayment (including any amount that may be retained by the Borrower pursuant
to Section 2.05(d)(b)(iv)), provided that only 65% of the first $100,000,000 of
the Net Cash Proceeds received after the Amendment No. 5 Effective Date in
connection with Prepayment Events on account of Asset Sales shall be deemed to
be included in this definition of “Commitment Reduction Amount” and (b) with
respect to each Commitment Reduction Event, an amount equal to 50% of the
aggregate principal amount of the incurrence of Indebtedness giving rise to such
Commitment Reduction Event.
(d)
Clause (b)(vii) of the definition of “EBITDA” in Section 1.01 (Defined Terms) of
the Credit Agreement shall be amended and restated in its entirety as follows:

(vii)(x) for any period that includes the fiscal quarter ended December 31,
2016, the actual costs, expenses, losses and/or reductions in Consolidated Net
Income experienced by the Borrower and its Subsidiaries in such quarter in
connection with the Vølund Projects in an aggregate amount not to exceed
$98,100,000, (y) for any period that includes the fiscal quarter ended June 30,
2017, the actual costs, expenses, losses and/or reductions in Consolidated Net
Income experienced by the Borrower and its Subsidiaries in such quarter in
connection with the Vølund Projects in an aggregate amount not to exceed
$115,200,000, (z) for any period that includes the fiscal quarter ended
September 30, 2017, the actual costs, expenses, losses and/or reductions in
Consolidated Net Income experienced by the Borrower and its Subsidiaries in such
quarter in connection with the Vølund Projects in an aggregate amount not to
exceed $30,100,000 and (aa) for any period that includes the fiscal quarter
ended December 31, 2017, the actual costs, expenses, losses and/or reductions in
Consolidated Net Income experienced




10



--------------------------------------------------------------------------------





by the Borrower and its Subsidiaries in such quarter in connection with the
Vølund Projects in an aggregate amount not to exceed $38,700,000;


(e)
Clause (b)(x) of the definition of “EBITDA” in Section 1.01 (Defined Terms) of
the Credit Agreement shall be amended and restated in its entirety as follows:



(x) (x) with respect to the period commencing on July 1, 2017 through December
31, 2017, non-recurring charges incurred by the Borrower or its Subsidiaries in
respect of business restructurings, provided that the aggregate amount added
back to Consolidated Net Income pursuant to this clause (x) for any four
consecutive Fiscal Quarter period shall not exceed $4,000,000 and (y) with
respect to the period commencing on January 1, 2018 through December 31, 2018,
non-recurring charges incurred by the Borrower or its Subsidiaries in respect of
business restructurings, provided that the aggregate amount added back to
Consolidated Net Income pursuant to this clause (y) for any four consecutive
Fiscal Quarter period shall not exceed $7,000,000.


(f)
Clause (b) of the definition of “EBITDA” in Section 1.01 (Defined Terms) of the
Credit Agreement shall be amended as follows:

(i)
deleting the word “and” after current clause (ix) thereof; and

(ii)
inserting the word “and” after current clause (x) thereof; and

(iii)
inserting new clause (xi) to read in its entirety as follows:

(xi) (x) fees and expenses paid in connection with or pursuant to Amendment No.
5 to the extent disclosed in writing to the Administrative Agent and in an
amount not to exceed $11,000,000, (y) fees and expenses of the Administrative
Agent’s advisors, including FTI and Freshfields Bruckhaus Deringer US LLP and
(z) any loss, charge, expense or other items that are payments of Obligations
under the Second Lien Credit Agreement (as defined in the Second Lien Credit
Agreement).


(g)
The definition of “Interest Expense” in Section 1.01 (Defined Terms) of the
Credit Agreement shall be amended by inserting the text underlined below and
deleting the text stricken below to read in its entirety as follows:



“Interest Expense” means, for any Person for any period, total interest expense
of such Person and its Subsidiaries for such period, as determined on a
consolidated basis in conformity with GAAP and including, in any event (without
duplication for any period or any amount included in any prior period), (a) net
costs under Interest Rate Contracts for such period, (b) any commitment fee
(including, in the case of the Borrower or any of its Subsidiaries, the
commitment fees hereunder) accrued, accreted or paid by such Person during such
period, (c) any fees and other obligations (other than reimbursement
obligations) with respect to letters of credit (including, in respect of the
Borrower or any of its Subsidiaries, the Letter of Credit Fees) and bankers’
acceptances (whether or not matured) accrued, accreted or paid by such Person
for such period, and (d) the fronting fee with respect to each Letter of Credit
and (e) any facility fee (including, in the case of the Borrower or any of its
Subsidiaries, the facility fees hereunder but excluding any Deferred Facility
Fees) accrued, accreted or paid by such Person during such period. For purposes
of the foregoing, interest expense shall (i) be determined after giving effect
to any net




11



--------------------------------------------------------------------------------





payments made or received by the Borrower or any Subsidiary with respect to
interest rate Swap Contracts, (ii) exclude interest expense accrued, accreted or
paid by the Borrower or any Subsidiary of the Borrower to the Borrower or any
Subsidiary of the Borrower and (iii) exclude credits to interest expense
resulting from capitalization of interest related to amounts that would be
reflected as additions to property, plant or equipment on a consolidated balance
sheet of the Borrower and its Subsidiaries prepared in conformity with GAAP.
Notwithstanding the foregoing, “Interest Expense” shall not include (1) any
interest expense related to the ARPA litigation, as described in the Borrower’s
Form 10-Q for the Fiscal Quarter ended June 30, 2017 or (2) any loss, charge,
expense, prepayment premium or other items that payments of Obligations under
the Second Lien Credit Agreement (as defined in the Second Lien Credit
Agreement).
(h)
The definition of “Prepayment Event” in Section 1.01 (Defined Terms) of the
Credit Agreement shall be amended by inserting the text underlined below and
deleting the text stricken below to read in its entirety as follows:



“Prepayment Event” means:
(a) (i) any Asset Sale (other than an Asset Sale permitted by any of Section
7.04(a), (b), (c), (e), (f), (g), (h), (j), (k) or, (l) or (n)), (ii) any sale
and leaseback transaction (whether or not permitted by Section 7.13) resulting
in aggregate Net Cash Proceeds in excess of $3,000,000 for any single
transaction or a series of related transactions or (iii) any Recovery Event; or
(b) the incurrence by the Borrower or any of its Subsidiaries of any
Indebtedness, other than Indebtedness permitted under Section 7.01.
(i)
Clause (b) of Section 2.09 (Fees) of the Credit Agreement shall be amended by
inserting the following as a new clause (iv) to read in its entirety as follows:



(iv) The Borrower shall pay to the Administrative Agent for the account of each
Lender in accordance with its Applicable Percentage, in Dollars, a deferred
facility fee equal to a percentage per annum of 2.50% of the portion of the
Revolving Credit Facility held by such Lender as of the date of payment of such
fee (the “Deferred Facility Fee”), provided that such percentage shall be
decreased by 0.50% upon the occurrence of each Deferred Facility Fee Decrease
Event, up to an aggregate decrease of 1.50%. The Deferred Facility Fee shall
accrue at all times during the Availability Period after the Recapitalization
Transaction, including at any time during which one or more of the conditions in
Article IV is not met, and shall be earned quarterly in arrears on the first
Business Day of each fiscal quarter, commencing with the first such date to
occur after the Amendment No. 5 Effective Date, and shall be fully earned when
accrued, shall not be refundable for any reason whatsoever and shall be payable
on the last day of the Availability Period. For the avoidance of doubt, the
Deferred Facility Fee set forth in this clause (iv) shall be in addition to the
facility fee set forth in clause (iii) above.


(j)
Clause (a)(iii)(A) of Section 2.16 (Defaulting Lenders) of the Credit Agreement
shall be amended by inserting the text underlined below to read in its entirety
as follows:



(a)(iii)(A) No Defaulting Lender shall be entitled to receive any commitment fee
or facility fee payable under Section 2.09(a) or Section 2.09(b)(iii) or (iv)
for any period during which that Lender is a




12



--------------------------------------------------------------------------------





Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).


(k)
Article VI (Affirmative Covenants) shall be amended to insert the following as
new affirmative covenants:



6.35     Net Cash Proceeds from Asset Sales. The Borrower and its Subsidiaries
shall have achieved the Sale Milestone prior to March 31, 2019, provided that
this covenant shall be deemed satisfied if the Borrower presents the
Administrative Agent and the Required Lenders with signed bona fide offers for
certain of the Selected Assets which would have produced Net Cash Proceeds in
excess of $100,000,000 prior to March 31, 2019 and the Administrative Agent and
the Required Lenders object to the terms and conditions of such documentation.


6.36    Foreign Collateral; Pledges of Stock and Stock Equivalents. The Borrower
shall cause (a) each Foreign Security Provider to execute a Joinder Agreement to
the Guaranty or other guaranty or equivalent documentation satisfactory to the
Administrative Agent and provide, pursuant to security documentation
satisfactory to the Administrative Agent, a security interest in substantially
all of its assets (subject to exceptions to be agreed between the Borrower and
the Administrative Agent) and (b) each Loan Party to provide a pledge of 100% of
the Stock and Stock Equivalents in each Wholly-Owned Subsidiary to the
Administrative Agent to the extent not previously pledged prior to the Amendment
No. 5 Effective Date, together with, in each case, such customary legal opinions
as may be reasonably requested by the Administrative Agent.


(l)
Section 7.04 (Asset Sales) of the Credit Agreement shall be amended by:

(iv)
deleting the word “and” after current clause (l) thereof;

(v)
deleting the period and inserting “;” after current clause (m) thereof;

(vi)
inserting new clauses (n) and (o) to read in their entirety as follows:

(n)    any Asset Sale of (i) Project Top Hat on terms and conditions reasonably
satisfactory to the Administrative Agent and (ii) the China JV; and
(o)    the sale of Selected Assets at Fair Market Value and in accordance with
the Plan and the Orion Plan on terms and conditions and pursuant to
documentation satisfactory to the Administrative Agent and the Required Lenders;
provided that (1) the terms and conditions of the documentation relating to such
Asset Sales shall be satisfactory to the Required Lenders and the Administrative
Agent and (2) to the extent that such documentation is satisfactory, the parties
hereto agree to revisit covenants set forth in Sections 7.16(a) and (b), taking
into account the EBITDA associated with the Selected Assets being sold and the
application of the sale proceeds thereof.
(v)
Section 7.05 (Restricted Payments) of the Credit Agreement shall be amended by:

(i)
inserting the text “; and” in replacement of the text “.” at the end of clause
(h); and

(ii)
inserting a new clause (i) to read in its entirety as follows:





13



--------------------------------------------------------------------------------





(i) the payment and/or prepayment of principal, premium, interest, fees and
other charges under the Second Lien Credit Agreement pursuant to the
Recapitalization Transaction, provided that such payments and/or prepayments
results in a Discharge of Second Priority Obligations (as defined in the
Intercreditor Agreement).


(m)
Section 7.16 (Financial Covenants) of the Credit Agreement shall be amended by:

(i)
amending and restating clause (a) thereof as follows:

(a)    Interest Coverage Ratio. The Borrower shall not permit the Interest
Coverage Ratio as of the last day of any Fiscal Quarter of the Borrower set
forth below to be less than the ratio set forth below opposite such period
(provided that, notwithstanding any Fiscal Quarter not being included in the
below, the Borrower shall include a reasonably detailed calculation of the
Interest Coverage Ratio in the Compliance Certificate delivered pursuant to
Section 6.01(c) with respect to such Fiscal Quarter):


Fiscal Quarters Ending
Minimum Interest Coverage Ratio
December 31, 2017
1.25:1:00
March 31, 2018
1.15:1:00
June 30, 2018
1.00:1:00
September 30, 2018
1.00:1:00
December 31, 2018
1.25:1:00
March 31, 2019
1.50:1:00
June 30, 2019
2.00:1:00
September 30, 2019
2.00:1:00
December 31, 2019 and the last day of each Fiscal Quarter ending thereafter
2.00:1:00

(ii) amending and restating clause (b) thereof as follows:
(b) Senior Leverage Ratio. The Borrower shall not permit the Senior Leverage
Ratio as of the last day of any Fiscal Quarter of the Borrower set forth below
to be greater than the ratio set forth below opposite such period (provided
that, notwithstanding any Fiscal Quarter not being included in the below, the
Borrower shall include a reasonably detailed calculation of the Senior Leverage
Ratio in the Compliance Certificate delivered pursuant to Section 6.01(c) with
respect to such Fiscal Quarter):






14



--------------------------------------------------------------------------------





Fiscal Quarters Ending
Maximum Senior Leverage Ratio
December 31, 2017
8.50:1:00
March 31, 2018
7.00:1:00
June 30, 2018
6.75:1:00
September 30, 2018
6.75:1:00
December 31, 2018
4.75:1:00
March 31, 2019
3.00:1:00
June 30, 2019
2.75:1:00
September 30, 2019
2.75:1:00
December 31, 2019 and the last day of each Fiscal Quarter ending thereafter
2.50:1:00





(n)
Section 7.19 (Additional Charges) of the Credit Agreement shall be amended and
restated in its entirety as follows:



7.19    Additional Charges. Commencing with the quarter ending March 31, 2018,
the Borrower shall not permit the actual costs, expenses, losses and/or
reductions in Consolidated Net Income experienced in connection with the Vølund
Project contracts with the counterparties listed on Exhibit B to Amendment No. 5
to exceed $15,000,000 on a cumulative basis.
3.
Amendments to the Collateral Agreement.

The Collateral Agreement is, effective as of the Amendment No. 5 Effective Date,
hereby amended as follows:
(a)
The definition of “Excluded Stock” in Section 1.1 (Definitions) of the
Collateral Agreement shall be amended and restated in its entirety as follows:

“Excluded Stock” shall mean:
(a)    the Stock and Stock Equivalents of any Captive Insurance Subsidiary;
(b)    the Stock and Stock Equivalents of any Joint Venture to the extent that
the Constituent Documents of such Joint Venture prohibit such a security
interest to be granted to the Administrative Agent; and
(c)    the Stock and Stock Equivalents of (i) any Subsidiary that is not a Loan
Party or (ii) any Joint Venture (provided that this clause (c)(i) and (ii) shall
not prohibit or exclude any pledge of the Stock and Stock Equivalents of any
Foreign Subsidiary that is required to be pledged pursuant to the Credit
Agreement), to the extent that such Subsidiary or Joint Venture has incurred
Non-Recourse Indebtedness the terms of which either (A) require security
interests in such Stock and Stock Equivalents to be granted to secure such




15



--------------------------------------------------------------------------------





Non-Recourse Indebtedness or (B) prohibit such a security interest to be granted
to the Administrative Agent.
(b)
Section 2.3 (Foreign Action) of the Collateral Agreement is amended in its
entirety as follows: “2.3 [reserved].”

(c)
The last sentence of Section 3.3. (Perfected First Priority Liens) of the
Collateral Agreement shall be amended by deleting the text stricken below to
read in its entirety as follows:

Without limiting the foregoing, each Grantor has taken all actions necessary or
desirable under all Requirements of Law of the United States and of any state,
territory or possession thereof, including those specified in Section 4.2 to (i)
establish the Administrative Agent's "control" (within the meanings of Sections
8-106 and 9-106 of the New York UCC) over any portion of the Investment Property
constituting Certificated Securities, Uncertificated Securities (each as defined
in the New York UCC), other than any such Investment Property issued by a
Foreign Subsidiary to the extent establishing "control" over such Investment
Property would require actions under the Requirements of Law of a jurisdiction
other than the United States or any state, territory or possession thereof, (ii)
establish the Administrative Agent's control (within the meaning of Section
9-105 of the New York UCC) over all Electronic Chattel Paper and (iii) establish
the Administrative Agent's "control" (within the meaning of Section 16 of the
Uniform Electronic Transaction Act as in effect in the applicable jurisdiction
"UETA") over all "transferable records" (as defined in UETA).
4.Limited Waiver

(a)Subject to the terms and conditions herein set forth and in reliance upon the
Loan Parties’ representations, acknowledgments, agreements and warranties herein
contained, including, without limitation, the satisfaction of the conditions
precedent described in Section 6 herein, the Administrative Agent and the
Lenders agree that during the Waiver Period, (i) the Non-Compliance Events are
waived and (ii) no interest at the Default Rate will be charged, accrued or paid
in respect of any Non-Compliance Event, and any such amount accrued or charged
prior to the Waiver period is waived. The Administrative Agent’s and the
Lenders’ agreement to waive the Non-Compliance Events is temporary and limited
in nature and shall not be deemed: (i) to preclude or prevent the Administrative
Agent, the Lenders and/or any other Secured Party from exercising any rights and
remedies under the Loan Documents, applicable law or otherwise arising on
account of (A) any Default or Event of Default (other than in respect of the
Non-Compliance Events) or (B) the Non-Compliance Events to the extent still
existing after the Waiver Period; (ii) to effect any amendment of the Credit
Agreement or any of the other Loan Documents, all of which shall remain in full
force and effect in accordance with their respective terms; (iii) to constitute
a waiver of any other Default or Event of Default (whether now existing or
hereafter occurring) or any term or provision of the Credit Agreement or any of
the other Loan Documents other than the waivers contained in the first sentence
of this clause (a); or (iv) to establish a custom or course of dealing among the
Borrower, any other Loan Party and the Administrative Agent, the Lenders and/or
any other Secured Party. Notwithstanding the above, the waiver provided in the
first sentence of this Section 4(a) shall be permanent upon the consummation of
the Recapitalization Transaction.
(b)    The Recitals to this Agreement are hereby incorporated by reference as
fully set forth herein and the Loan Parties represent, warrant, and acknowledge
that such Recitals are true and correct.
(c)    The temporary waiver of the Non-Compliance Events shall terminate upon
the occurrence of any one or more of the following events (each, a “Waiver
Termination Event”): 




16



--------------------------------------------------------------------------------





(i)    Any Loan Party repudiates or asserts a defense to any obligation or
liability under this Agreement, the Credit Agreement or any other Loan Document
or makes or pursues a claim against the Administrative Agent or any Lender;
and/or
(ii)    Any Loan Party fails to observe or perform any of its agreements,
conditions or undertakings set forth in this Agreement; and/or
(iii)    The occurrence or existence of any Event of Default under the Credit
Agreement or any other Loan Document (except with respect to the Non-Compliance
Events), or any breach or default by any Loan Party of any term, covenant,
condition, representation or warranty set forth in this Amendment, in each case,
whether now existing or hereafter occurring; and/or
(iv)    Any representation, warranty or statement of any Loan Party contained
herein or in any financial statements (other than with respect to any
projections or forward looking financial information, to the extent such
information was prepared in good faith) of any Loan Party provided to the
Administrative Agent and/or the Lenders in connection herewith shall have been
false or incorrect in any material respect (or, with respect to those
representations and warranties expressly limited by their terms by materiality
or material adverse effect qualifications, in any respect); and/or
(v)    The release of the Secured Parties set forth below is alleged to be
invalid or unenforceable by any claim or proceeding initiated or commenced in
favor of, through, or by any Loan Party or any other Person;
(vi)    The Borrower amends, supplements or otherwise modifies (or permits the
amendment, supplement or other modification of) the Equity Backstop Commitment
Letter or consents to the assignment of any obligations of Vintage Capital
Management, LLC or B. Riley Financial, Inc. set forth therein without the prior
written consent of the Administrative Agent and the Required Lenders;
(vii)    Vintage Capital Management, LLC or B. Riley Financial, Inc. (as
applicable) amends, supplements, modifies, terminates, breaches, defaults under,
or fails to perform the Equity Backstop Commitment Letter or seeks to assign to
any other party any obligations set forth therein without the prior written
consent of the Administrative Agent and the Required Lenders; provided further
that time is of the essence with respect to Vintage Capital Management, LLC’s
and B. Riley Financial Inc.’s obligations under the Equity Backstop Commitment
Letter;
(viii)    The consummation of the Recapitalization Transaction; and/or
(ix)    5:00 p.m. (New York City time) on the later of (x) April 15, 2018 and
(y) the earlier of (I) 20 days after the SEC declares effective the Borrower’s
Registration Statement on Form S-3 (including any post-effective amendment
thereto required by law) and (II) May 1, 2018.
Notwithstanding any provision of the Credit Agreement, this Agreement or any
other Loan Document to the contrary, upon the occurrence of a Waiver Termination
Event, the Administrative Agent and/or the Required Lenders may, at their
option, terminate the Waiver Period (provided that upon the occurrence of any of
the Waiver Termination Events set forth in clauses (vi), (vii), (viii) and (ix),
the Waiver Period shall automatically terminate) and, at their option and
without notice to the Borrower or any other Loan Party except as otherwise
required by the Loan Documents, exercise any and all rights and remedies
pursuant to the Loan Documents or applicable law as a result of the existence of
the Non-Compliance Events or any Other Default in such manner as the
Administrative Agent and/or the Required Lenders in their sole and exclusive
discretion determine.




17



--------------------------------------------------------------------------------





5.Additional Agreements and Acknowledgments

(a)    The Loan Parties acknowledge and agree that, during the Waiver Period,
the Administrative Agent and the Lenders have no obligation to make additional
loans or otherwise extend additional credit, including without limitation, any
obligation to make or fund any additional Revolving Credit Loans (or otherwise
honor any Request for Credit Extension or any unfunded or undrawn Commitments),
make or fund any Swing Line Loan or issue any additional Letters of Credit (and
each L/C Issuer shall under no circumstances be obligated to amend, renew,
extend or otherwise modify any outstanding Letter of Credit in any way), to or
for the benefit of the Borrower or the other Loan Parties under the Loan
Documents or otherwise. Notwithstanding the foregoing, the Administrative Agent
and the Lenders agree to make Revolving Credit Loans and purchase participations
in L/C Obligations during the Waiver Period, provided that the aggregate amount
of Credit Extensions (excluding L/C Credit Extensions that solely extend the
expiry date of the applicable Letter of Credit) made during the Waiver Period
shall not exceed $40,000,000 (plus (x) the amount of any prepayments of Credit
Extensions during the Waiver Period and (y) any decrease in L/C Obligations
since the Amendment No. 5 Effective Date) and each such extension of credit
shall be made, in each case, subject to the terms and conditions of Section 2.01
and Section 4.03 of the Credit Agreement (provided that (i) Section 4.03(b),
5.11(b) and 5.11(c) shall each be deemed to contain an exception with respect to
the Non-Compliance Events, (ii) Section 4.03(e) shall be deemed satisfied, in
each case for purposes of making Credit Extensions during the Waiver Period and
(iii) the Request for Credit Extension submitted pursuant to Section 4.03(c)
shall, during the Waiver Period, include a representation and warranty by the
Borrower that the aggregate amount of Credit Extensions (excluding L/C Credit
Extensions that solely extend the expiry date of the applicable Letter of
Credit) made during the Waiver Period (after giving effect to the Credit
Extension being requested in such Request for Credit Extension) does not, and
shall not, exceed $40,000,000 (plus (x) the amount of any prepayments of Credit
Extensions during the Waiver Period and (y) any decrease in L/C Obligations
since the Amendment No. 5 Effective Date); provided further that up to an
additional $35,000,000 in Revolving Credit Loans will be made available on the
consummation date of the Recapitalization Transaction subject to the
Administrative Agent’s satisfaction, in its reasonable discretion, that the
Borrower has received funds from the issuance of equity interests sufficient to
consummate the Recapitalization Transaction, and so long as the proceeds of such
Revolving Credit Loans immediately are used to repay such Revolving Credit Loans
on the succeeding Business Day in accordance with the Credit Agreement (other
than the requirement to deliver any prepayment notice), if the Discharge of
Second Priority Obligations does not occur on such date.
(b)    The Loan Parties acknowledge and agree that, following a Waiver
Termination Event, the Administrative Agent and the Lenders have no obligation
to make additional loans or otherwise extend additional credit, including
without limitation, any obligation to make or fund any additional Revolving
Credit Loans (or otherwise honor any Request for Credit Extension or any
unfunded or undrawn Commitments), make or fund any Swing Loan or issue any
additional Letters of Credit (and each L/C Issuer shall under no circumstances
be obligated to amend, renew, extend or otherwise modify any outstanding Letter
of Credit in any way), to or for the benefit of the Borrower or the other Loan
Parties under the Loan Documents or otherwise, in the event that any Default or
Event of Default (including any Non-Compliance Events) has occurred and is
continuing and that any Credit Extension made following the Waiver Period shall
be subject, in each case, to each of the terms and conditions of Section 2.01
and Section 4.03 of the Credit Agreement.
(c)    The Borrower and the other Loan Parties shall promptly provide the
Administrative Agent and advisors to the Lenders with any information (financial
or otherwise) that the Administrative Agent or advisors to the Lenders
reasonably request, including, without limitation, projections, forecasts,
budgets and information regarding liquidity, cash flow, proposed financing
activities (equity or debt) and proposed corporate transactions (including, any
contemplated sales or mergers); provided, that the Borrower shall notify the
Administrative Agent whether or not such information constitutes material
non-public information. Without any requirement of prior request, the Borrower
and other Loan Parties shall promptly notify the Administrative Agent and the
advisors




18



--------------------------------------------------------------------------------





to the Lenders of the occurrence of any Waiver Termination Event, the failure to
satisfy a condition precedent or other material breach under this Amendment.
(d)    The Borrower will cause a satisfactory opinion of the Loan Parties’
counsel to be delivered to the Administrative Agent and the Lenders as soon as
commercially reasonable and in any event no later than five Business Days after
the Amendment No. 5 Effective Date, regarding due execution, enforceability and
non-contravention of law, in form and substance satisfactory to the
Administrative Agent (and consistent in scope with the prior opinion delivered
by the Loan Parties’ counsel to the Administrative Agent in connection with
Amendment No. 3);
(e)    The Borrower will deliver executed copies of such security documentation,
in form and substance satisfactory to the Administrative Agent, as may be
reasonably requested by the Administrative Agent; provided, any requirements to
perfect any security interests in any Pledged Interests arising solely as a
result of the amendments in Section 1 and 3 of this Amendment shall not be
required to be satisfied until the date that is 45 days after the Amendment No.
5 Effective Date (or such longer period as may be agreed by the Administrative
Agent in its sole discretion).
(f)    The Borrower agrees to pay, or cause to be paid, to the Administrative
Agent, for the account of each Lender who consented to this Agreement by
executing and delivering to the Administrative Agent a signature page hereto
prior to the Amendment No. 5 Effective Date, an amendment fee equal to 60 basis
points (0.60%) of the portion of the Revolving Credit Facility held by such
Lender as of the Amendment No. 5 Effective Date (collectively, the “Amendment
Fees”)
(g)    As soon as commercially reasonable and in no event later than within 30
days after the Amendment No 5. Effective Date, the Borrower shall deliver to the
Administrative Agent a copy of a duly executed amendment to the engagement
letter required to be delivered pursuant to Section 6.28(c) of the Credit
Agreement.


(h)    As soon as commercially reasonable and in no event later than within 30
days after the Amendment No 5. Effective Date, the Borrower shall appoint a CIO
in accordance with the terms of Section 6.33 of the Credit Agreement.


(i)    Each of the Borrower and the other Loan Parties hereby jointly and
severally agrees, on demand, to reimburse the Administrative Agent and the
Lenders for all reasonable and out-of-pocket costs and expenses of the
Administrative Agent and the Lenders related to or in connection with this
Amendment and any documents, agreements or instruments referred to herein,
including, without limitation, the reasonable fees and out-of-pocket expenses of
the Agent’s Legal Advisor, FTI, and any consultants, attorneys or other
professionals retained by the Administrative Agent and/or the Lenders in
connection with the Loan Documents, including without limitation, in connection
with (i) the negotiation and preparation of this Amendment, the enforcement of
their rights and remedies under this Amendment, and (ii) the negotiation,
documentation and analysis related to any “work out,” amendment to the Credit
Agreement, or restructuring of the Obligations, or any of the Loan Documents (in
each case, whether or not incurred prior to the date of this Amendment). All
such fees, costs and expenses shall constitute Obligations under the Credit
Agreement secured by the Collateral under the Security Instruments. Nothing in
this Amendment shall be intended or construed to hold the Administrative Agent,
the Lenders or any other Secured Party liable or responsible for any expense,
liability or obligation of any kind or nature whatsoever (including, without
limitation, attorneys’ fees and expenses, other professionals’ fees and
expenses, wages, salaries, payroll taxes, withholdings, benefits or other
amounts payable by or on behalf of the Loan Parties).






19



--------------------------------------------------------------------------------





(j)    The Borrower and the other Loan Parties each acknowledge and agree that
the breach or failure to comply in any respect with the terms and conditions of
this Section 5 shall constitute an immediate Event of Default under Section 8.01
of the Credit Agreement.
6.Effectiveness; Conditions Precedent.
The amendments contained herein shall only be effective upon the satisfaction or
waiver of each of the following conditions precedent (the date of satisfaction
or waiver, the “Amendment No. 5 Effective Date”):
(a)
the Administrative Agent shall have received each of the following documents or
instruments in form and substance acceptable to the Administrative Agent:

(i)
counterparts of this Amendment executed by the Loan Parties and the Required
Lenders;

(ii)
such documentation and other information as has been reasonably requested by the
Administrative Agent at least two Business Days prior to the date hereof with
respect to the Loan Parties in connection with this Amendment;

(iii)
executed copies of the Equity Backstop Commitment Letter, in form and substance
satisfactory to the Administrative Agent and the Required Lenders;

(iv)
a certificate of the chief financial officer or treasurer of the Borrower
certifying that as of the Amendment No. 5 Effective Date (A) all of the
representations and warranties in this Amendment are true and correct in all
material respects (or, to the extent any such representation and warranty is
modified by a materiality or Material Adverse Effect standard, in all respects)
as of such date (except to the extent that such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects (or, to the extent any such representation and
warranty is modified by a materiality or Material Adverse Effect standard, in
all respects) as of such earlier date), (B) no Default shall exist (other than
any Non-Compliance Events), or would result from the occurrence of the Amendment
No. 5 Effective Date and (C) that since December 31, 2016, there have not
occurred any facts, circumstances, changes, developments or events which,
individually or in the aggregate, have constituted or would reasonably be
expected to result in, a Material Adverse Effect; and

(v)
a solvency certificate, executed by a Responsible Officer of the Borrower in
form and substance reasonably acceptable to the Administrative Agent.



(b)
without prejudice to, or limiting the Borrower’s obligations under, Section
10.04 (Expenses; Indemnity; Damage Waiver) of the Credit Agreement, (i) all
outstanding fees, costs and expenses due to the Administrative Agent and the
Lenders, including on account of

Freshfields Bruckhaus Deringer US LLP and FTI, shall have been paid in full to
the extent that the Borrower has received an invoice therefor (with reasonable
and customary supporting documentation) at least two Business Days prior to the
Amendment No. 5 Effective Date (without prejudice to any post-closing settlement
of such fees, costs and expenses to the extent not so invoiced) and (ii) the
Borrower shall have paid a retainer, (in an aggregate amount of $250,000 for the
account of Freshfields Bruckhaus Deringer US LLP (the “Agent’s Legal Advisor”)
for the fees and expenses of the Agent’s Legal Advisor;
(c)
the Administrative Agent shall have received on account of each Lender that
consents to this Amendment, the Amendment Fees; and





20



--------------------------------------------------------------------------------





(d)
each of the representations and warranties made by the Borrower in Section 7
hereof shall be true and correct.

The Administrative Agent agrees that it will, upon the satisfaction or waiver of
the conditions contained in this Section 6, promptly provide written notice to
the Borrower and the Lenders of the effectiveness of this Amendment.
7.
Representations and Warranties.

In order to induce the Administrative Agent and the Lenders to enter into this
Amendment, the Borrower represents and warrants to the Administrative Agent and
the Lenders, for itself and for each other Loan Party, as follows:
(a)
that both immediately prior to and immediately after giving effect to this
Amendment, no Default exists (other than any Non-Compliance Events);

(b)
the representations and warranties contained in the Credit Agreement (as amended
hereby) are true and correct in all material respects on and as of the date
hereof (except to the extent that such representations and warranties (i)
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date and (ii) contain a
materiality or Material Adverse Effect qualifier, in which case such
representations and warranties shall be true and correct in all respects);

(c)
the execution, delivery and performance by the Borrower and the other Loan
Parties of this Amendment and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary corporate, limited liability
company or partnership action, including the consent of shareholders, partners
and members where required, do not contravene any Loan Party or any of its
Subsidiaries’ respective Constituent Documents, do not violate any Requirement
of Law applicable to any Loan Party or any order or decree of any Governmental
Authority or arbiter applicable to any Loan Party and do not require the consent
of, authorization by, approval of, notice to, or filing or registration with,
any Governmental Authority or any other Person in order to be effective and
enforceable;

(d)
this Amendment has been duly executed and delivered on behalf of the Borrower
and the other Loan Parties;

(e)
this Amendment constitutes a legal, valid and binding obligation of the Borrower
and the other Loan Parties enforceable against the Borrower and the other Loan
Parties in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, Debtor Relief Laws or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity; and

(f)
as of the date hereof, all Liens, security interests, assignments and pledges
encumbering the Collateral, created pursuant to and/or referred to in the Credit
Agreement or the other Loan Documents, are valid, enforceable, duly perfected to
the extent required by the Loan Documents, non-avoidable, first priority liens,
security interests, assignments and pledges (subject to Liens permitted by
Section 7.02 of the Credit Agreement), continue unimpaired, are in full force
and effect and secure and shall continue to secure all of the obligations
purported to be secured in the respective Security Instruments pursuant to which
such Liens were granted.





21



--------------------------------------------------------------------------------





8.
Consent, Acknowledgement and Reaffirmation of Indebtedness and Liens.

By its execution hereof, each Loan Party, in its capacity under each of the Loan
Documents to which it is a party (including the capacities of debtor, guarantor,
grantor and pledgor, as applicable, and each other similar capacity, if any, in
which such party has granted Liens on all or any part of its properties or
assets, or otherwise acts as an accommodation party, guarantor, indemnitor or
surety with respect to all or any part of the Obligations), hereby:
(a)
expressly consents to the amendments and modifications to the Credit Agreement
and the Collateral Agreement effected hereby;

(b)
expressly confirms and agrees that, notwithstanding the effectiveness of this
Amendment, each Loan Document to which it is a party is, and all of the
obligations and liabilities of such Loan Party to the Administrative Agent, the
Lenders and each other Secured Party contained in the Loan Documents to which it
is a party (in each case, as amended and modified by this Amendment), are and
shall continue to be, in full force and effect and are hereby reaffirmed,
ratified and confirmed in all respects and, without limiting the foregoing,
agrees to be bound by and abide by and operate and perform under and pursuant to
and comply fully with all of the terms, conditions, provisions, agreements,
representations, undertakings, warranties, indemnities, guaranties, grants of
security interests and covenants contained in the Loan Documents;

(c)
to the extent such party has granted Liens or security interests on any of its
properties or assets pursuant to any of the Loan Documents to secure the prompt
and complete payment, performance and/or observance of all or any part of its
Obligations to the Administrative Agent, the Lenders, and/or any other Secured
Party, acknowledges, ratifies, remakes, regrants, confirms and reaffirms without
condition, all Liens and security interests granted by such Loan Party to the
Administrative Agent for their benefit and the benefit of the Lenders, pursuant
to the Credit Agreement and the other Loan Documents, and acknowledges and
agrees that all of such Liens and security interests are intended and shall be
deemed and construed to continue to secure the Obligations under the Loan
Documents, as amended, restated, supplemented or otherwise modified and in
effect from time to time, including but not limited to, the Loans made by, and
Letters of Credit provided by, the Administrative Agent and the Lenders to the
Borrower and/or the other Loan Parties under the Credit Agreement, and all
extensions renewals, refinancings, amendments or modifications of any of the
foregoing;

(d)
agrees that this Amendment shall in no manner impair or otherwise adversely
affect any of the Liens and security interests granted in or pursuant to the
Loan Documents; and

(e)
acknowledges and agrees that: (i) the Guaranty and any obligations incurred
thereunder, have been provided in exchange for “reasonably equivalent value” (as
such term is used under the Bankruptcy Code and applicable state fraudulent
transfer laws) and “fair consideration” (as such term is used under applicable
state fraudulent conveyance laws) and (ii) each grant or perfection of a Lien or
security interest on any Collateral provided in connection with Loan Documents,
this Amendment and/or any negotiations with the Administrative Agent and/or the
Lenders in connection with a “workout” of the Obligations is intended to
constitute, and does constitute, a “contemporaneous exchange for new value” (as
such term is used in section 547 of the Bankruptcy Code).





22



--------------------------------------------------------------------------------





9.
Releases; Waivers.

(a)
By its execution hereof, each Loan Party (on behalf of itself and its
Affiliates) and its successors-in-title, legal representatives and assignees
and, to the extent the same is claimed by right of, through or under any Loan
Party, for its past, present and future employees, agents, representatives,
officers, directors, shareholders, and trustees (each, a “Releasing Party” and
collectively, the “Releasing Parties”), does hereby remise, release and
discharge, and shall be deemed to have forever remised, released and discharged,
the Administrative Agent, the Lenders and each of the other Secured Parties, and
the Administrative Agent’s, each Lenders’ and each other Secured Party’s
respective successors-in-title, legal representatives and assignees, past,
present and future officers, directors, affiliates, shareholders, trustees,
agents, employees, consultants, experts, advisors, attorneys and other
professionals and all other persons and entities to whom any of the foregoing
would be liable if such persons or entities were found to be liable to any
Releasing Party, or any of them (collectively hereinafter the “Lender Parties”),
from any and all manner of action and actions, cause and causes of action,
claims, charges, demands, counterclaims, suits, covenants, controversies,
damages, judgments, expenses, liens, claims of liens, claims of costs,
penalties, attorneys’ fees, or any other compensation, recovery or relief on
account of any liability, obligation, demand or cause of action of whatever
nature, whether in law, equity or otherwise (including, without limitation, any
so called “lender liability” claims, claims for subordination (whether equitable
or otherwise), interest or other carrying costs, penalties, legal, accounting
and other professional fees and expenses and incidental, consequential and
punitive damages payable to third parties, or any claims arising under 11 U.S.C.
§§ 541-550 or any claims for avoidance or recovery under any other federal,
state or foreign law equivalent), whether known or unknown, fixed or contingent,
joint and/or several, secured or unsecured, due or not due, primary or
secondary, liquidated or unliquidated, contractual or tortious, direct,
indirect, or derivative, asserted or unasserted, foreseen or unforeseen,
suspected or unsuspected, now existing, heretofore existing or which may
heretofore have accrued against any of the Lender Parties under the Credit
Agreement or any of the other Loan Documents, whether held in a personal or
representative capacity, and which are based on any act, fact, event or omission
or other matter, cause or thing occurring at or from any time prior to and
including the date hereof, in all cases of the foregoing in any way, directly or
indirectly arising out of, connected with or relating to the Credit Agreement or
any other Loan Document and the transactions contemplated thereby, and all other
agreements, certificates, instruments and other documents and statements
(whether written or oral) related to any of the foregoing (each, a “Claim” and
collectively, the “Claims”), in each case, other than Claims arising from Lender
Parties’ gross negligence, fraud, or willful misconduct. Each Releasing Party
further stipulates and agrees with respect to all Claims, that it hereby waives,
to the fullest extent permitted by applicable law, any and all provisions,
rights, and benefits conferred by any applicable U.S. federal or state law, or
any principle of common law, that would otherwise limit a release or discharge
of any unknown Claims pursuant to this Section 9.

(b)
By its execution hereof, each Loan Party hereby (i) acknowledges and confirms
that there are no existing defenses, claims, subordinations (whether equitable
or otherwise), counterclaims or rights of recoupment or setoff against the
Administrative Agent, the Lenders or any other Secured Parties in connection
with the Obligations or in connection with the negotiation, preparation,
execution, performance or any other matters relating to the Credit Agreement,
the other Loan Documents or this Amendment and (ii) expressly waives any setoff,
counterclaim, recoupment, defense or other right that such Loan Party now has
against the Administrative Agent, any Lender or any of their respective
affiliates, whether in connection with this Amendment, the Credit Agreement and
the other Loan Documents, the transactions contemplated by this Amendment or the
Credit Agreement and the Loan Documents, or any agreement or instrument relating
thereto.





23



--------------------------------------------------------------------------------





10.
Entire Agreement.

This Amendment, the Credit Agreement (including giving effect to the amendments
set forth in Section 1 above), the Collateral Agreement (including giving effect
to the amendment set forth in Section 3 above) and the other Loan Documents
(collectively, the “Relevant Documents”), set forth the entire understanding and
agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to any other party
in relation to the subject matter hereof or thereof. None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.
11.
Full Force and Effect of Credit Agreement.

This Amendment is a Loan Document (and the Borrower and the other Loan Parties
agree that the “Obligations” secured by the Collateral shall include any and all
obligations of the Loan Parties under this Amendment). Except as expressly
modified hereby, all terms and provisions of the Credit Agreement and all other
Loan Documents remain in full force and effect and nothing contained in this
Amendment shall in any way impair the validity or enforceability of the Credit
Agreement or the Loan Documents, or alter, waive, annul, vary, affect, or impair
any provisions, conditions, or covenants contained therein or any rights,
powers, or remedies granted therein. This Amendment shall not constitute a
modification of the Credit Agreement or any of the other Loan Documents or a
course of dealing with Administrative Agent or the Lenders at variance with the
Credit Agreement or the other Loan Documents such as to require further notice
by Administrative Agent or any Lender to require strict compliance with the
terms of the Credit Agreement and the other Loan Documents in the future, except
in each case as expressly set forth herein. The Borrower acknowledges and
expressly agrees that Administrative Agent and the Lenders reserve the right to,
and do in fact, require strict compliance with all terms and provisions of the
Credit Agreement and the other Loan Documents (subject to any qualifications set
forth therein), as amended herein.
12.
Counterparts; Effectiveness.

This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Except as
provided in Section 6 above, this Amendment shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile, electronic email
or other electronic imaging means (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Amendment.
13.
Governing Law; Jurisdiction; Waiver of Jury Trial.

THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Sections 10.04,
10.14 and 10.15 of the Credit Agreement are hereby incorporated by herein by
this reference.




24



--------------------------------------------------------------------------------





14.
Severability.

If any provision of this Amendment is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Amendment shall not be affected or impaired thereby and (b)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
15.
References.

All references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement and each
reference to the “Credit Agreement”, (or the defined term “Agreement”,
“thereunder”, “thereof” of words of like import referring to the Credit
Agreement) in the other Loan Documents shall mean and be a reference to the
Credit Agreement as amended hereby and giving effect to the amendments contained
in this Amendment. All references in the Collateral Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Collateral Agreement and each reference to the “Collateral Agreement”, (or the
defined term “Agreement”, “thereunder”, “thereof” of words of like import
referring to the Collateral Agreement) in the other Loan Documents shall mean
and be a reference to the Collateral Agreement as amended hereby and giving
effect to the amendments contained in this Amendment.
16.
Successors and Assigns.

This Amendment shall be binding upon the Borrower, the Lenders and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of the Borrower, the Lenders and the Administrative Agent
and the respective successors and assigns of the Borrower, the Lenders and the
Administrative Agent.
17.
Lender Acknowledgment.

Each Lender that has signed this Amendment shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender, unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.


18.     Amendments.  
 
This Amendment may be amended, supplemented or otherwise modified only by a
written agreement signed by the Borrower, the other Loan Parties, the
Administrative Agent and the Required Lenders and none of the provisions hereof
may be waived without the prior written consent of the Administrative Agent and
the Required Lenders.




[Signature pages follow]




25



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.


BABCOCK & WILCOX ENTERPRISES, INC.




By: /s/ Orville Lunking
Name: Orville Lunking
Title:    Vice President & Treasurer


Acknowledged and Agreed for purposes of Sections 1, 2, 3, 5, 8, 9 and 11 of the
Amendment:


AMERICON EQUIPMENT SERVICES, INC.
AMERICON, LLC
BABCOCK & WILCOX CONSTRUCTION CO., LLC
BABCOCK & WILCOX EBENSBURG POWER, LLC
BABCOCK & WILCOX EQUITY INVESTMENTS, LLC
BABCOCK & WILCOX HOLDINGS, LLC
BABCOCK & WILCOX INDIA HOLDINGS, INC.
BABCOCK & WILCOX INTERNATIONAL SALES AND SERVICE CORPORATION
BABCOCK & WILCOX INTERNATIONAL, INC.
BABCOCK & WILCOX MEGTEC HOLDINGS, INC.
BABCOCK & WILCOX MEGTEC, LLC
BABCOCK & WILCOX SPIG, INC.
BABCOCK & WILCOX TECHNOLOGY, LLC
BABCOCK & WILCOX UNIVERSAL, INC.
DELTA POWER SERVICES, LLC
DIAMOND OPERATING CO., INC.
DIAMOND POWER AUSTRALIA HOLDINGS, INC.
DIAMOND POWER CHINA HOLDINGS, INC.
DIAMOND POWER EQUITY INVESTMENTS, INC.
DIAMOND POWER INTERNATIONAL, LLC
DPS ANSON, LLC
DPS BERLIN, LLC
DPS CADILLAC, LLC
DPS FLORIDA, LLC
DPS GREGORY, LLC
DPS MECKLENBURG, LLC
DPS PIEDMONT, LLC




By: /s/ Robert P. McKinney
Name: Robert P. McKinney
Title:    Assistant Secretary
EBENSBURG ENERGY, LLC
MEGTEC ENERGY & ENVIRONMENTAL LLC
MEGTEC INDIA HOLDINGS, LLC
MEGTEC SYSTEMS AUSTRALIA INC.


[Babcock & Wilcox Enterprises, Inc.
Amendment No. 5 to Credit Agreement
Signature Page]





--------------------------------------------------------------------------------





MEGTEC TURBOSONIC TECHNOLOGIES, INC.
MTS ASIA, INC.
O&M HOLDING COMPANY
PALM BEACH RESOURCE RECOVERY CORPORATION
POWER SYSTEMS OPERATIONS, INC.
SOFCO EFS HOLDINGS LLC
THE BABCOCK & WILCOX COMPANY
UNIVERSAL AET HOLDINGS, LLC
UNIVERSAL SILENCER MEXICO II, LLC
UNIVERSAL SILENCER MEXICO, LLC


By: /s/ Robert P. McKinney
Name: Robert P. McKinney
Title:    Assistant Secretary

EBENSBURG INVESTORS LIMITED PARTNERSHIP


By: BABCOCK & WILCOX EBENSBURG POWER,             LLC, as General Partner


By: /s/ Robert P. McKinney
Name: Robert P. McKinney
Title:    Assistant Secretary


[Babcock & Wilcox Enterprises, Inc.
Amendment No. 5 to Credit Agreement
Signature Page]





--------------------------------------------------------------------------------








Administrative Agent:


BANK OF AMERICA, N.A., as Administrative Agent
By: /s/ Stefanie Tanwar
Name: Stefanie Tanwar
Title: Director


[Babcock & Wilcox Enterprises, Inc.
Amendment No. 5 to Credit Agreement
Signature Page]

--------------------------------------------------------------------------------





Lenders:


BANK OF AMERICA, N.A., As Lender and Swing Line Lender
By: /s/ Stefanie Tanwar
Name: Stefanie Tanwar
Title: Director








































[Babcock & Wilcox Enterprises, Inc.
Amendment No. 5 to Credit Agreement
Signature Page]

--------------------------------------------------------------------------------





The Bank of Nova Scotia, as Lender


By: /s/ Justin Mitges
Name: Justin Mitges
Title: Senior Manager
By: /s/ John Pagazani
Name: John Pagazani
Title: Director


























[Babcock & Wilcox Enterprises, Inc.
Amendment No. 5 to Credit Agreement
Signature Page]

--------------------------------------------------------------------------------





Branch Banking and Trust Company, as Lender


By: /s/ Justin K. Higgins
Name: Justin K. Higgins
Title: SVP


[Babcock & Wilcox Enterprises, Inc.
Amendment No. 5 to Credit Agreement
Signature Page]

--------------------------------------------------------------------------------






BNP Paribas, as Lender


By: /s/ Amy Kirschner
Name: Amy Kirschner
Title: Manager Director


BNP Paribas, as Lender


By: /s/ Pierre Nicholas Rogers
Name: Pierre Nicholas Rogers
Title: Manager Director


[Babcock & Wilcox Enterprises, Inc.
Amendment No. 5 to Credit Agreement
Signature Page]



--------------------------------------------------------------------------------






JP Morgan Chase Bank N.A., as Lender


By /s/ Patricia S. Carpen
Name: Patricia S. Carpen
Title: Executive Director


[Babcock & Wilcox Enterprises, Inc.
Amendment No. 5 to Credit Agreement
Signature Page]



--------------------------------------------------------------------------------






The Northern Trust Co., as Lender


By: /s/ Robert P. Veltman
Name: Robert P. Veltman
Title: Vice President


[Babcock & Wilcox Enterprises, Inc.
Amendment No. 5 to Credit Agreement
Signature Page]



--------------------------------------------------------------------------------






PNC Bank, as Lender


By: /s/ Mark Starnes
Name: Mark Starnes
Title: Vice President


[Babcock & Wilcox Enterprises, Inc.
Amendment No. 5 to Credit Agreement
Signature Page]



--------------------------------------------------------------------------------






TD Bank, N.A., as Lender


By: /s/ Bethany Buitenhuys
Name: Bethany Buitenhuys
Title: Vice President


[Babcock & Wilcox Enterprises, Inc.
Amendment No. 5 to Credit Agreement
Signature Page]



--------------------------------------------------------------------------------






UniCredit Bank AG, New York Branch, as Lender


By: /s/ Michael D. Novellino
Name: Michael D. Novellino
Title: Director


By: /s/ Scott Obeck
Name: Scott Obeck
Title: Director


[Babcock & Wilcox Enterprises, Inc.
Amendment No. 5 to Credit Agreement
Signature Page]



--------------------------------------------------------------------------------






Wells Fargo Bank, N.A., as Lender


By: /s/ Reginald T. Dawson
Name: Reginald T. Dawson
Title: Senior Vice President


[Babcock & Wilcox Enterprises, Inc.
Amendment No. 5 to Credit Agreement
Signature Page]



--------------------------------------------------------------------------------






Exhibit A – Non-Compliance Events




1.          An Event of Default has occurred and is continuing under Section
8.01(d) of the Credit Agreement resulting from the Borrower’s failure under
Section 7.16(a) of the Credit Agreement to maintain an Interest Coverage Ratio
greater than or equal to 1.00 to 1.00 as of the Fiscal Quarter ended December
31, 2017.


2.          An Event of Default has occurred and is continuing under Section
8.01(d) of the Credit Agreement resulting from the Borrower’s failure under
Section 7.16(b) of the Credit Agreement to maintain a Leverage Ratio less than
or equal to 8.50 to 1.00 as of the Fiscal Quarter ended December 31, 2017.


3.    Any Event of Default under Section 8.01(d) of the Credit Agreement
resulting from the Borrower’s failure under Section 7.16(a) of the Credit
Agreement to maintain an Interest Coverage Ratio greater than or equal to 1.00
to 1.00 as of the Fiscal Quarter ending March 31, 2018.


4.    Any Event of Default under Section 8.01(d) of the Credit Agreement
resulting from the Borrower’s failure under Section 7.16(b) of the Credit
Agreement to maintain a Leverage Ratio less than or equal to 8.50 to 1.00 as of
the Fiscal Quarter ending March 31, 2018.


5.    Any Event of Default under Section 8.01(d) of the Credit Agreement
resulting from the Borrower’s failure under Section 7.19 of the Credit Agreement
to not permit the actual costs, expenses, losses and/or reductions in
Consolidated Net Income experienced in connection with certain Vølund Project
contracts to exceed $25,000,000 on a cumulative basis.


6.    Any Event of Default under Section 8.01(d) of the Credit Agreement
resulting from the Borrower receiving a going concern qualification in
non-compliance with Section 6.01(b) of the Credit Agreement.


7.    Any Event of Default under Section 8.01(e) of the Credit Agreement
resulting from the occurrence of any of the Events of Default under the Second
Lien Credit Agreement or any acceleration of the obligations under the Second
Lien Credit Agreement as a result of any such Event of Default.





--------------------------------------------------------------------------------





Exhibit B – Specified Vølund Counterparties


I


•
Margam

•
Templeborough

•
Teesside

•
Dunbar

•
ARC

•
SKV40







II


•
Rye House

•
Gloucester










--------------------------------------------------------------------------------






Exhibit C – Vølund Project Milestones




Project
Milestone/Date
ARC
Preliminary Takeover / July 15, 2018
SKV40
Partial Takeover / April 15, 2018
Templeborough
Renewable Obligation Certificates (“ROC”) Certification / June 2, 2018
Margam
ROC Certification / July 21, 2018
Teeside
Takeover / April 27, 2019
Dunbar
Takeover / October 10, 2018








